Citation Nr: 1618534	
Decision Date: 05/09/16    Archive Date: 05/19/16

DOCKET NO.  10-13 178	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for a residuals of a pilonidal cyst excision manifested as a scar. 

2.  Entitlement to service connection for a low back disability.

3.  Entitlement to service connection for a tailbone disability.

4.  Entitlement to service connection for chronic fatigue syndrome (FDS), including consideration as a qualifying chronic disability under 38 C.F.R. §  3.317.

5.  Entitlement to service connection for bilateral hearing loss disability.

6.  Entitlement to service connection for a pes planus disability.

7.  Entitlement to service connection for a shoulder blade disability.

8.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Mills, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 2003 to February 2004 and from January 2005 to November 2005, to include service in Southwest Asia.  He also had subsequent unverified service. 

These matters come to the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

The Veteran was scheduled for a Board hearing in December 2010; however he failed to report for the hearing.  As he has not provided cause for his failure to appear or requested another hearing, the Veteran's hearing request is deemed withdrawn.

This matter was previously before the Board in November 2014, at which time it was remanded for further development.  It is now returned to the Board.

The issue of an increased initial rating for PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Resolving all reasonable doubt in the Veteran's favor, residuals of a pilonidal cyst excision manifested as a scar were incurred during the Veteran's period of active service.

2.  The Veteran does not have a low back disability.

3.  The Veteran does not have a tailbone disability.

4.  The Veteran does not have a current diagnosis of chronic fatigue syndrome.

5.  The Veteran does not have a bilateral hearing loss disability for VA purposes.

6.  Pes planus clearly and unmistakably preexisted the Veteran's periods of active service and clearly and unmistakably did not increase in severity during the Veteran's periods of active service.

7.  The Veteran does not have a shoulder blade disability.


CONCLUSIONS OF LAW


1.  The criteria for service connection for residuals of a pilonidal cyst excision manifested by a scar are met.  38 U.S.C.A. § 1110, 5107 (West 2014); 38 C.F.R. § 3.102, 3.159, 3.303, 3.304 (2015).

2.  The criteria for service connection for a low back disability are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).

3.  The criteria for service connection for a tailbone disability are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).

4.  The criteria for service connection for chronic fatigue syndrome, to include as due to undiagnosed illness, are note met.  38 U.S.C.A. §§ 1110, 1117, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304,  3.317.

5.  The criteria for service connection for bilateral hearing loss, are not met.  38 U.S.C.A. §§ 1110, 1112, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385 (2015).

6.  Pes planus was not aggravated by the Veteran's periods of active service.  The presumption of soundness at entry is rebutted. 38 U.S.C.A. § 1110, 1111 (West 2014); 38 C.F.R. § 3.303, 3.304, 3.306 (2015).

7.  The criteria for service connection for a shoulder blade disability are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§  5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.159 (2015); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from any notice error.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

In this case, the Veteran was provided with 38 U.S.C.A. § 5103(a)-compliant notice in March 2008, prior to the adverse decision from which this appeal originates.  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The Veteran was provided VA examinations in August 2008 and May 2015.  The Board finds that the opinions, collectively, are adequate for the purpose of adjudicating this appeal.  The Veteran has not referred to any additional, unobtained, relevant, available evidence.  Thus, the Board finds that VA has satisfied the duty to assist.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  To establish service connection for a disability, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  The absence of any one element will result in denial of service connection.  Coburn v. Nicholson, 19 Vet. App. 427 (2006).

When a claimant seeks benefits and the evidence for and against the claim is in relative equipoise, the claimant prevails.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for a claim to be denied.  Alemany v. Brown, 9 Vet. App. 518 (1996).  

Service connection may also be established for certain chronic diseases manifested to a compensable degree within a presumptive period following separation from service.  38 C.F.R. §§ 3.307, 3.309 (2015).  Sensorineural hearing loss is a chronic disease with a presumptive period of one year.  38 C.F.R. §§ 3.307, 3.309 (2015).  If the fact of chronicity in service is not adequately supported, then a showing of continuity of symptomatology after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2015).  The theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic, including hearing loss.  38 C.F.R. § 3.309(a) (2015); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

When a claimant seeks benefits and the evidence for and against the claim is in relative equipoise, the claimant prevails.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for a claim to be denied.  Alemany v. Brown, 9 Vet. App. 518 (1996).  

A.  Pilonidal Cyst Excision Scar

The Veteran asserts that he currently has residuals of an injury sustained in an in-service fall manifested by a pilonidal cyst scar. 

A review of the Veteran's service treatment records shows that in July 2005, the Veteran reported pain in the buttock and pain while sitting.  He was assessed with a pilonidal cyst.  An August 2005 record notes the cyst on tailbone, treatment resolved.

In his February 2008 claim, the Veteran reported that his cyst was excised post-service.

A September 2008 VA clinical summary shows the Veteran was assessed with history of removal of cyst from buttocks with no current symptoms.  

On VA examination in May 2015, the examiner noted a review of the claims file.  The Veteran denied any recurrences of a cyst since its post-service excision.  Physical evaluation revealed a scar on the coccyx measuring 2 centimeters by .75 centimeters.  The examiner opined that the Veteran developed a pilonidal cyst triggered by the an-service contusion.  The examiner noted the lesion was excised without complications and has cleared without residuals.  

Based on a review of the evidence and affording the Veteran the benefit of the doubt, the Board finds that service connection for residuals of a pilonidal cyst excision manifested as a scar is warranted.  The Board acknowledges that a current scar disability has been established by the Veteran's statements and the May 2015 VA examination report.  The Veteran has provided, and the record corroborates, competent and credible evidence of in-service incurrence of pilonidal cyst during service.  Additionally, a VA examiner assessed a scar in the same anatomical area as the Veteran's in-service pilonidal cyst.  Although the reports for the Veteran's cyst excision are not of record, the Board finds that the Veteran's statements and the May 2015 VA examination report, at the least, place the evidence in equipoise as wether the Veteran's residuals of a pilonidal cyst excision manifested as a scar is etiologically linked to his in-service assessment of pilonidal cyst.  

Resolving reasonable doubt in the Veteran's favor, service connection for residuals of a pilonidal cyst excision manifested as a scar is granted.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015).

B.  Low Back, Tailbone

The Veteran claims service connection for the low back and tailbone resulting from the same in-service fall associated with the now service-connected pilonidal cyst scar residuals.  The Veteran also claims a back disability secondary to carrying heavy packs in service.

A review of the service treatment records contain no complaints or treatment related to the low back or tailbone beyond the references to the pilonidal cyst as noted above.

On VA examination in May 2015, the examiner noted a review of the claims file and the Veteran's reports of injury to the back and tailbone.  The Veteran denied any ongoing back issues, but noted development of a cyst in the tailbone areas.  The examiner diagnosed low back contusion.  The examiner opined that it is less likely as not that the Veteran has a low back or tailbone condition that incurred in service or was caused or aggravated by PTSD.  It was noted the Veteran incurred an acute and transient contusion to his back which caused no chronic symptoms.  The examiner noted the Veteran developed a pilonidal cyst triggered by the contusion.  

Based on a review of the evidence, the Board finds that the Veteran has no additional disability resulting from any in-service fall that is not already service-connected.  The Board finds the opinion of the May 2015 VA examiner to be highly probative based on the examiner's review of the record and the Veteran's lay statements of no ongoing symptoms beyond the pilonidal cyst.  

The Board observes that the existence of a current disability is the cornerstone of a claim for VA disability compensation.  Degmetich v. Brown, 104 F. 3d 1328 (Fed. Cir. 1997); Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998).  In the absence of evidence of a current disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see McClain v. Nicholson, 21 Vet. App. 319 (2007) (finding that the requirement for a current disability is satisfied if the claimant has a disability at the time a claim was filed or at any time during the pendency of the appeal, even if the disability resolves prior to the Secretary's adjudication of the claim).  The medical evidence of record does not show that the Veteran had a low back or tailbone disability during the appeal period.  Further, there is no evidence that he had a low back or tailbone disability prior to his date of claim to indicate that such a disability existed when it was filed.  See Romanowsky v. Shinseki, 26 Vet. App. 289, 293 (2013).  During the May 2015 VA examination, the Veteran denied any ongoing back symptoms, and the examiner concluded that any back contusion was acute and transient.  In light of the award of service connection for pilonidal cyst, the Board finds the reports of no ongoing symptoms related to the back to be highly probative to weigh against the claim of service connection for a low back and tailbone disability.

The Board recognizes that the Veteran asserts that he has a low back disability secondary to carrying heavy packs in service.  To the extent that this is an assertion of pain, the Board notes that pain alone, without a diagnosis or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.  Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001).

Accordingly, the Board finds that the preponderance of the evidence is against the claims and the claims for service connection for a low back disability and tailbone disability must be denied.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

C.  Chronic Fatigue Syndrome

The Veteran claims chronic fatigue syndrome is due to service.  An August 2005 service treatment record indicates the Veteran complained of trouble sleeping and that he was assessed with anxiety and depression about a future deployment.  His service treatment records reflect no complaints or treatment related to fatigue.  His service personnel records reflects service in the Persian Gulf.

On VA examination in May 2015, the VA examiner noted a review of the Veteran's claims folder.  The Veteran reported that he has not slept well forever and that he wakes up tired.  It was noted that no fatigue syndrome were reported during service and that the Veteran has not sought any medical attention for evaluation of treatment for fatigue post-service.  The examiner noted there was no evidence of findings, signs, or symptoms attributable to chronic fatigue syndrome.  The examiner opined that it is less likely as not that the Veteran has a condition of chronic fatigue syndrome.  It was noted that the Veteran does not have the constellation of symptoms or related criteria associated with chronic fatigue syndrome.  The examiner noted that the Veteran's reported symptoms are not disabling.  The examiner reasoned that the Veteran's tiredness is attributed to poor quality sleep which has been a long-term problem for him.  There was no diagnosis of chronic fatigue syndrome.

Based on the evidence of record, the Board finds that the Veteran is not entitled to service connection for chronic fatigue syndrome.  

The Veteran does have qualifying service in Southwest Asia during the Persian Gulf War.  The threshold question, therefore, in determining whether the Veteran has a disorder due to his service in the Persian Gulf War, is whether he demonstrated objective indications of a qualifying chronic disability.

A qualifying chronic disability is defined as a disability which manifested to a degree of 10 percent or more prior to December 31, 2016, and resulted from an undiagnosed illness and or a medically unexplained chronic multisymptom illness. 38 C.F.R. § 3.317(a)(1)(2).  Further, objective indications of chronic disability include signs in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(3).

The Board finds that the competent and credible medical evidence of record weighs against the Veteran's claim.  The Board acknowledges that the Veteran is competent to report that which he has personally experienced, such as sleep impairment.  Layno v. Brown, 6 Vet. App. 465 (1994).  However, he is not competent to provide a diagnosis referable to the underlying pathology of a sleep impairment disorder to report on the complex medical question of a chronic fatigue diagnosis.  A symptom, alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability.  Without a medical finding of pathology related to the Veteran's reports of sleep impairment, there is no basis to find a disability or disease for which service connection may be granted.  Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).

The competent medical evidence is limited to the March 2015 VA medical examination.  The examiner performed a thorough clinical evaluation and reviewed the Veteran's claims file and declined to diagnosis chronic fatigue syndrome.  The Board finds that his examiner's opinion is highly probative based on its review of the record, the Veteran's statements, and reference to objective clinical findings.

Moreover, the weight of the competent evidence weighs against a current diagnosis of chronic fatigue syndrome.  Congress has specifically limited entitlement to service connection to cases where there is a current disability.  In the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  As a current disability is not shown, the benefit of the doubt doctrine is not applicable and the claim is denied. 

Accordingly, the Board finds that the preponderance of the evidence is against the claim for service connection for chronic fatigue syndrome and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

D.  Hearing Loss

As an initial matter, the Board notes that the Veteran's service separation form shows that he received Combat Action Ribbon  Therefore, the combat provisions of 38 U.S.C.A. § 1154 (West 2014) are applicable.  Accordingly, in-service noise exposure is conceded.  

The service medical records are unremarkable for a diagnosis of bilateral ear hearing loss as defined by 38 C.F.R. § 3.385.

On VA audiological evaluation in August 2008 pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
10
10
15
LEFT
15
15
10
20
10

The speech recognition score using the Maryland CNC Test was 98 percent in the left ear and 100 percent in the right ear.  

On VA audiological evaluation in May 2015 pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
5
15
5
LEFT
20
15
15
20
5

The speech recognition score using the Maryland CNC Test was 100 percent in the left ear and 98 percent in the right ear.  

The Veteran is competent to report that which he has personally experienced, such as noise exposure and hearing problems.  Layno v. Brown, 6 Vet. App. 465 (1994).

Furthermore, the Board finds the Veteran's statements concerning his experiences in service and difficulties hearing to be credible and consistent with the circumstances of his service.  However, the Veteran is not competent to state whether any hearing loss meets VA's requirements for a disability pursuant to 38 C.F.R. § 3.385.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The question of disability in this instance requires specialized training, which the Veteran does not have, and diagnostic testing.  

There are also specific requirements regarding what constitutes a hearing loss disability in order to establish service connection.  The threshold for normal hearing is from 0 to 20 decibels.  Hensley v. Brown, 5 Vet. App. 155 (1993).  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2015).

In this case, the testing results during and contemporary to the appeal period do not establish a current hearing loss disability as defined by 38 C.F.R. § 3.385, as the auditory thresholds were not 40 decibels or greater at any of the frequencies, the auditory thresholds at a minimum of three frequencies were not 26 decibels or greater, and the Maryland CNC speech recognition scores were not less than 94 percent.  38 C.F.R. § 3.385 (2015).

Moreover, neither the Veteran nor representative has presented or identified existing audiometric testing results that meet the requirements of the regulation for a bilateral hearing loss disability.

Therefore, on this record, the Veteran is not shown to have a bilateral hearing loss disability or sensorineural hearing loss for VA compensation purposes.  The test results are controlling and the Board finds them to be more probative than the lay evidence.

Accordingly, the Board finds that the preponderance of the evidence is against the claim and the claim for service connection for bilateral ear hearing loss must be denied.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

E.  Pes Planus

As an initial matter, the Board notes that the record does not reflect, and the Veteran does not contend that a pes planus disability was associated with a period of combat.  Therefore, the provisions of 38 U.S.C.A. § 1154(b) are not applicable.

The Veteran contends that a bilateral foot disability is due to service.  In a his March 2008 claim for service connection, he first asserted that he was issued special boots due to the difficulties he has with his feet.  A review of the available service treatment records shows no evidence of foot complaints.  Indeed, the Veteran denied foot problem in the reports of medical history of record.  During a May 2015 VA medical examination, the Veteran reported that he worse insoles as youth for flat feet prior to service and that he started having soreness at the arches of both feet when standing on them for any length of time beginning in approximately 2009.

There is an issue of whether pes planus existed prior to a period of active service.  Thus, the initial focus of the Board's analysis will be on this issue. 

A Veteran is presumed in sound condition except for defects noted when examined and accepted for service.  38 C.F.R. § 3.304(b)(1) (2014).  Clear and unmistakable evidence that the disability existed prior to service and was not aggravated by service will rebut the presumption of soundness.  Once the presumption of soundness has attached, VA holds the burden of proving by clear and unmistakable evidence that both (1) the Veteran's disease or injury pre-existed service, and (2) that the disease or injury was not aggravated by service.  38 U.S.C.A. § 1111 (West 2014).  A lack of aggravation may be shown by establishing that there was no increase in disability during service or that any increase in disability was due to the natural progress of the pre-existing condition.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004); 38 U.S.C.A. § 1153 (West 2014).

Records from prior to the Veteran's periods of active service, reflect that he denied symptoms related to his feet.  A December 2002 report of medical examination revealed normal feet.  An accompanying report of medical history noted the Veteran denied foot trouble.  The available service treatment records do not reflect that any symptoms or diagnoses related to the feet were noted upon an examination prior to his entrance into active service.  Therefore, the Veteran is presumed to have been in sound condition.

The post-service record demonstrates that the Veteran does not suffer from a pes planus disability that manifested during, or was permanently aggravated by active service.  The Veteran asserts, and the service treatment records corroborate, that he Veteran denied any foot symptoms during his periods of active service.  According to the May 2015 VA examination report, the Veteran reported pes planus as a youth with no symptomatology during active service and that his foot symptoms started in approximately 2009. 

On VA examination in May 2015, the examiner noted a review of the claims folder and diagnosed asymptomatic pes planus.  The Veteran reported pain in the arches with prolonged standing.  The examiner opined that it is less likely as not that the Veteran has a foot condition that incurred in service or was aggravated by PTSD.  The examiner noted the Veteran reported using shoe inserts as a youth for bilateral flat fee and that he denied any problems with the feet during service.  It was noted the Veteran's current symptoms of bilateral arch pain is consistent with the pre-existing condition and is consistent with the natural course of the condition.  The examiner found no evidence that the condition worsened as a result of service and found PTSD has no effect on the condition of flat feet.

As noted, the Veteran is presumed to have been in sound condition upon entry into active service.  38 U.S.C.A. § 1111.  However, as the Veteran's self-reported medical history reflects that the Veteran had pes planus as a youth and the May 2015 VA examiner reviewed the record and opined that the Veteran's pes planus preexisted active service, the Board finds that the presumption has been rebutted by clear and unmistakable evidence.  See Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

Based on the foregoing, the first prong of rebutting the presumption of soundness has been satisfied.  To fully rebut the presumption, the record must also contain clear and unmistakable evidence that the pre-existing disorder was not aggravated by active service.  Id. at 1096.  First, the May 2015 VA examiner concluded, after reviewing the Veteran's records, that the Veteran's preexisting pes planus underwent no increase in disability during his active service.  The Board finds it highly probative that the Veteran denied symptoms of foot problems during his active service as noted in the service treatment records and during his post-service statements.  Moreover, the available medical records show that his pes planus disability is consistent with the natural course of the condition.  Thus, there is clear and unmistakable evidence that the Veteran's pes planus which preexisted the Veteran's periods of active service was not aggravated by such service.

The Veteran is competent to report that which he has personally experienced, such as pain in the feet.  Layno v. Brown, 6 Vet. App. 465 (1994).  While laypersons can provide competent opinions regarding etiology in many cases, see Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009), in this case, the Veteran has reported that he experienced symptoms of foot pain prior to his periods of active service.  Moreover, there is no medical or lay evidence to suggest a worsening of foot symptomology during service.  The Board has considered his reports that he was issued special boots.  The Board finds the Veteran is competent to make such assertions.  However, temporary flare-ups do not establish aggravation.  Hunt v. Derwinski, 1 Vet .App. 292, 296 (1991).  Here, the VA medical evidence and the credible lay evidence consisting of the Veteran's statements establish that any in-service manifestations did not represent a permanent increase in severity. 

The clear and unmistakable evidence is against the claim of service connection for pes planus.  The benefit of the doubt doctrine is therefore not for application, and the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

F.  Shoulder Blade

The Veteran claims numbness in the back due to a general shoulder blade injury.

A review of the service treatment records contain no complaints or treatment related to the shoulder or numbness to the mid back.

In a May 2015 VA examination, the examiner noted a review of the claims folder.  It was noted the Veteran does not have a current diagnosis associated with the claimed shoulder blade condition.  The examination report notes the Veteran denied any recall of a shoulder blade injury.  The Veteran reported a constant numbing feeling between his shoulder blades that started around 2005.  The Veteran denied any specific problems with his shoulders.  The examiner noted there is asymmetry of both scapulae without winging and no visible skin changes evideny in the scapular region.  A 6 centimeter hypoesthetic region was noted in the mid-thoracic area between the scapulae.  The examiner opined that it is less likely as not that the Veteran has a shoulder blade condition that incurred in service or was caused by PTSD.  It was noted there was no specific pathological condition noted during the evaluation and the examiner could not substantiate subjective symptoms on an objective medical basis.  

Based on the evidence of record, the Board finds that service connection for a shoulder blade disability must be denied.   

Pain alone, without a diagnosis or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.  Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001). The Board is mindful that functional loss caused by pain is akin to functional loss caused by physical disability.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Here, there is no competent medical evidence of any such functional loss.  None of the medical evidence indicates that the Veteran has any functional loss between his shoulder blades.  Moreover, the Veteran has not attested to any specific functional loss as the result of his claimed shoulder disability.  The Board emphasizes that there is no actual underlying should disability shown by the evidence.

Accordingly, the Board finds that the preponderance of the evidence is against the claim and the claim for service connection for a shoulder disability must be denied.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

ORDER

Entitlement to service connection for residuals of a pilonidal cyst excision manifested as a scar is granted.

Entitlement to service connection for a low back disability is denied.

Entitlement to service connection for a tailbone disability is denied.

Entitlement to service connection for chronic fatigue syndrome is denied.

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for pes planus is denied.

Entitlement to service connection for a shoulder blade disability is denied.


REMAND

The remaining issue on appeal must be remanded to obtain treatment records.  The Veteran reported in his March 2008 claim for service connection that he received treatment at the Columbus Vet Center; the record does not contain evidence of treatment from the identified Vet Center facility.  On remand, the AOJ should identify any outstanding relevant VA and non-VA treatment records that are not currently associated with the claims file.  38 U.S.C.A. § 5103A (West 2014); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Associate any outstanding VA and non-VA treatment records that are not already associated with the claims file, to specifically include records from the Columbus Vet Center.

2.  Then, readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


